Petition for rehearing denied November 25, 1930                        ON PETITION FOR REHEARING                              (293 P. 432)
In Banc.
DECREE MODIFIED.
By their petitions for rehearing, the respective appellants in the foregoing cases have called our attention to the fact that there are certain provisions in the decrees appealed from which are inconsistent with the opinion and that, therefore, the affirmance of the decrees was erroneous upon our part.
An examination of the record shows that the point is well taken. For these reasons, the order affirming the decrees will be set aside and the causes will be remanded to the court below for the entry of new decrees in accordance with the decision rendered, but without costs to any of the parties upon the appeal. In all other respects, the former opinion will be adhered to. *Page 305